                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA


                              SOUTHERN DIVISION



LARSON MANUFACTURING COMPANY                          4:16-CV-04118-VLD
OF SOUTH DAKOTA, INC., SUPERIOR
HOMES, LLC,


                    Plaintiffs,
                                               ORDER GRANTING PLAINTIFFS’
                                               MOTION FOR ENTRY OF FINAL
                                                JUDGMENT AND RULE 54(B)
                                              CERTIFICATION [DOCKET NO. 190]
       vs.
                                                               AND

WESTERN SHOWCASE HOMES, INC.,                 ORDER DENYING DEFENDANTS’
AMERICAN MODULAR HOUSING                      MOTION TO RECONSIDER ORDER
GROUP, LLC, AMERICAN MODULAR                     ENFORCING SETTLEMENT
HOUSING GROUP, INC., PAUL                      AGREEMENT [DOCKET NO. 206]
THOMAS,


                    Defendants.



      Plaintiffs Larson Manufacturing Company of South Dakota, Inc. and

Superior Homes, LLC (“plaintiffs”) have moved the court for entry of final

partial judgment pursuant to Fed. R. Civ. P. 54(b). See Docket No. 190. The

parties reached a final resolution of 13 of the original claims initially pleaded

by plaintiffs in this action. Resolution was obtained through a partial

settlement agreement and mutual release entered into by the parties on

November 22, 2017. See Docket No. 191-2.
      The claims that the parties have settled arise out of transactions

separate and apart from the remaining claims scheduled for trial in this action.

Under the terms of the partial settlement agreement, defendants Western

Showcase Homes, Inc., American Modular Housing Group, LLC, American

Modular Housing Group, Inc., and Paul Thomas had until April 12, 2019, to

make payment prescribed by the agreement. Each of these defendants

executed a confession of judgment in favor of plaintiffs which plaintiffs had the

unrestricted right to file as of April 12, 2019, if defendants had not made the

payments required by the partial settlement agreement. Defendants have not

made any payments under the agreement. The court finds that plaintiffs

efforts to collect on the confessions of judgment executed by all four defendants

would be hampered by any further delay.

      Defendants attempt to prevent the entry of judgment on their confessions

of judgment and seek to reopen the court’s prior order enforcing the partial

settlement agreement. See Docket No. 206. Defendants argue this court lacks

subject matter jurisdiction to entertain plaintiffs’ motion due to a forum

selection clause in the settlement agreement. First, defendants themselves

invoked this court’s jurisdiction by removing this case to federal court. The

court found at the time, and finds today, that it has proper subject matter

jurisdiction under 28 U.S.C. § 1332. A forum selection clause does not deprive

this court of the power to hear this matter.

      Second, the forum selection clause applies only to disputes under the

agreement. Defendants have not disputed that they have made no payments

                                        2
under the settlement agreement, have not disputed the deadline for doing so

was April 12, 2019, or that they validly executed the confessions of judgment to

be entered as of the deadline in the event payment was not made. None of the

facts or arguments asserted by defendants in their motion, even if true,

invalidate the contract nor do they represent a breach of the contract by

plaintiffs. So neither plaintiffs’ motion nor defendants’ motion constitute a

“dispute” under the agreement as contemplated by the forum-selection clause.

The forum-selection clause is not applicable to plaintiffs’ motion for entry of

judgment.

      Third, the parties have already litigated the validity of the settlement

agreement and the court ordered that it be enforced. See Docket No. 50. The

parties’ memorandum of understanding (on which the settlement agreement

was based) was in existence prior to the time of this earlier litigation over the

agreement, and the memorandum of understanding contained the same forum

selection clause. See Docket No. 33-1 at p. 3. Even if the parties’ arguments

regarding the agreement can be characterized as a “dispute arising under the

agreement,” the court finds defendants waived their right to insist on the

forum-selection clause by not asserting this clause in the earlier litigation.

      Finally, defendants assert copious facts in their motion regarding

payments they were expecting to realize under the “consulting agreement” but

which never materialized. Plaintiffs were never parties to the consulting

agreement—the parties to the consulting agreement were defendant Paul




                                         3
Thomas, T & T Developments (owned by Mr. Thomas), and a third party,

1013660 B.C.

      Under the terms of the settlement agreement, plaintiffs accepted an

assignment of any proceeds defendants might receive under the consulting

agreement. See Docket No. 191-2 at p. 3, ¶4(a) and (b). However, plaintiffs did

not accept any assignment of any obligations under the consulting agreement.

Id. Furthermore, although plaintiffs agreed to subtract any consulting fees

they received under the consulting-fees-assignment from defendants’ total

obligation under the settlement agreement, the assignment did not affect

defendants’ own obligations to pay under the terms of the settlement

agreement and confessions of judgment. Id. If no consulting fees were paid to

plaintiffs pursuant to the assignment, all four defendants remained liable to

pay the full amount required by the settlement agreement. Id. Therefore, what

happened to Mr. Thomas and T & T Developments with regard to the

consulting agreement they had with the third party is irrelevant to defendants’

ultimate obligations to pay plaintiffs the sums they promised to pay under the

terms of the settlement agreement.

      Based on the foregoing discussion, it is hereby

      ORDERED that plaintiff’s motion for entry of judgment [Docket No. 190]

is granted; it is further

      ORDERED that defendants’ motion to reconsider this court’s prior order

enforcing the partial settlement agreement [Docket No. 206] is denied; it is

further

                                        4
      ORDERED that the Clerk of Court enter Final Judgment in favor of

plaintiffs that they have and recover from defendants Western Showcase

Homes, Inc., American Modular Housing Group, LLC, American Modular

Housing Group, Inc., and Paul Thomas, jointly and severally, in the amount of

$1,402,407, plus prejudgment interest in the amount of $188,155.10, for a

total sum of $1,590,562.10, plus post-judgment interest at the rate of 5% per

annum; and, finally, it is

      ORDERED that the above judgment is certified as a final judgment under

Federal Rule of Civil Procedure 54(b).


      DATED this 25th day of April, 2019.


                                     BY THE COURT:




                                     VERONICA L. DUFFY
                                     United States Magistrate Judge




                                         5
